DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 211 423.4, filed on 07/10/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen et al. (WO 2014111498 A1, hereinafter Magnussen) in view of Nabavi (WO 2016058105 A1).
Regarding claim 1, Magnussen discloses a tool arrangement to accommodate portions of an optical tool in a park position, the arrangement comprising: 
an optical tool (Page 3, lines 6-7, “…a system for cleaning the window in front of or on
the side of an optical measuring probe…”); 
a housing with an opening adapted to accommodate portions of the optical tool in a housing interior (Page 5-6, lines 32-33, “When retracted into the housing the probe end 5 and sealing 4 provide an isolated chamber or space…”); 
a housing discharge connected to the housing in a fluid-conducting manner (Page 6, lines 15-16, “The chamber may also be flushed with cleaning fluid in to help remove fouling in the chamber and increase cleaning effects.”); and 
a sealing sleeve arranged at an opening of the housing (Page 5, lines 13-17, “The sealing means 4 is constituted by a probe end 5 in the outer end of said probe…”).
Magnussen does not disclose:
The sealing sleeve having a fluid-carrying line for adapting a variable fill volume of the sealing sleeve.
However, Nabavi discloses, in the same field of invention of optical cleaning assemblies, fluid lines connected to a housing that can fill the fluid chamber (Page 5, lines 17-18, “…first fluid line connecting the fluid chamber to the liquid storage source, a second fluid line connecting the fluid chamber to the liquid storage source…”). It would have been obvious for 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using fluid lines to carry fluid into the housing which allows a chamber to hold liquid and reuse the liquid for multiple cleaning cycles, where the fluid storage is stated by Nabavi ,Page 5, lines 14-15, “…liquid storage source configured to store the liquid. The fluid applicator includes a fluid chamber coupled in liquid communication with the liquid storage source…”.
Regarding claim 2, modified Magnussen teaches the apparatus according to claim 1, discloses wherein a space between an edge of the opening of the housing and the partially accommodated optical tool is sealed by the sealing sleeve (Inherently disclosed in Magnussen, Page 5, lines 13-16, “…sealing means 4 is constituted by a probe end 5 in the outer end of said probe…so as to seal said space when said probe is retracted into said second position.”), and wherein the sealing sleeve is made of a flexible material (Inherently disclosed in Magnussen, Page 5, line 16, “It also comprises O-rings 7 or equivalent…”, where a feature of O-rings are that they are inherently flexible to accommodate imperfect fits).
Regarding claim 3, modified Magnussen teaches the apparatus according to claim 1, discloses wherein the opening of the housing is round (Inherently disclosed in Magnussen, Modified Fig. 1a, where the cross section is circular) and the sealing sleeve is arranged along a circumference of the round opening of the housing (Inherently disclosed in Magnussen, Modified Fig. 1a, where the sealing means location is shown).

    PNG
    media_image1.png
    806
    701
    media_image1.png
    Greyscale

Modified Figure 1a, Magnussen
Regarding claim 4, modified Magnussen teaches the apparatus according to claim 1, discloses wherein a fluid (Page 4, lines 17-18, “…term fluid in this specification includes both gas and liquid.”) for maintaining a degree of cleanliness in the housing interior (Page 5, lines 10-
Modified Magnussen does not disclose:
Where the fluid is introduced from a fluid supply of the optical tool and/or through a housing supply line.
However, Nabavi discloses, a housing supply line that introduces fluid from the fluid supply into the housing (Page 5, lines 21-24, “…second check valve coupled to the second fluid line, the second check valve configured to allow liquid flow from the liquid storage source to
the fluid chamber and to prevent liquid flow from the fluid chamber to liquid storage source.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fluid supply line in modified Magnussen with the ability to introduce fluid into the housing from the fluid supply as taught by Nabavi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having reusable fluid capable of cleaning contaminates from the optical device as stated by Nabavi, Page 1, Abstract, lines 1-2, “problems presented by contaminants…by providing an optical apparatus with techniques and methodologies for self-cleaning…”.

	Regarding claim 7, Magnussen discloses a method for accommodating portions of an optical tool in a park position, the method comprising: 
placing a portion of an optical tool in a housing interior through an opening of a housing (Page 5, lines 4-6, “…a first position (fig. la, fig. 2a) wherein the window is exposed to the fluid 
filling a variable-volume sealing sleeve located at an edge of the opening of the housing until a space between the tool partially located in the opening and the edge of the opening of the housing is filled in a fluid-tight manner (Page 5, lines 7-9, “…probe unit comprising sealing means being adapted to seal the defined space from said fluid flow in when the probe 2 is in said second position.”); and 
introducing a purge gas (Page 6, lines 15-16, “The chamber may also be flushed with cleaning fluid in to help remove fouling in the chamber and increase cleaning effects.”) into the housing interior until a target concentration of the purge gas in the housing interior is achieved or a time interval has passed (Page 6, lines 2-3, “…provided with channels 8 for adjusting the volume and thus the pressure inside the space…”, where adjustment will allow for different target concentrations to be reached).
Magnussen does not disclose:
Where the purge gas is introduced through a supply line located in the optical tool and/or the housing.
However, Nabavi discloses, a supply line connected to the housing capable of introducing fluid into the housing (Page 5, lines 17-18, “…first fluid line connecting the fluid chamber to the liquid storage source, a second fluid line connecting the fluid chamber to the liquid storage source…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing from Magnussen with the fluid lines as taught by Nabavi.

Regarding claim 8, modified Magnussen teaches the apparatus according to claim 7, discloses wherein a pressure in the housing interior is checked at intervals by a power meter or by a housing sensor (Inherently disclosed in Magnussen, Page 5, lines 9-12, “…pressure adjustment means for reducing the pressure within said space and cleaning means for cleaning said probe when within said space. Pressure 10 and temperature 14 sensors may be positioned inside said housing 1…”) and is set by a supply of purge gas (Inherently disclosed in Magnussen, Page 6, lines 2-3, “…provided with channels 8 for adjusting the volume and thus the pressure inside the space…”, where the volume adjustment of the gas will affect the pressure).
Regarding claim 9, modified Magnussen teaches the apparatus according to claim 7, discloses wherein, upon a reactivation of the optical tool from the park position into an active position (Page 10, lines 5-6, “…removing the process fluid from said chamber after said retraction.”), the purge gas present in the housing interior is removed (Page 4, lines 17-18, “…term fluid in this specification includes both gas and liquid.”), wherein the fill volume of the variable-volume sealing sleeve is reduced upon the reactivation of the optical tool from the park position into an active position (Page 10, lines 5-6, “Probe unit according to claim 1 including means for removing the process fluid from said chamber after said retraction.”, where removal of fluid will reduce the volume within the sealing sleeve).

Where the fluid is removed through a housing discharge that is connected in a fluid-conducting manner to the housing.
However, Nabavi discloses, a fluid purge where the fluid is removed from the housing through the fluid supply line that is connected to the housing (Page 5, lines 19-21, “…first check valve configured to allow liquid flow from fluid reservoir to the liquid storage source and to prevent liquid flow from the liquid storage source to the fluid chamber…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the supply line in modified Magnussen with the ability to remove fluid from the housing chamber as taught by Nabavi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of multiple cycles of use for the fluid as the liquid storage unit would be able to store the liquid when not in use as stated by Nabavi, “Page 5, line 14, “…liquid storage source configured to store the liquid…”.

Claims 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen et al. (WO 2014111498 A1, hereinafter Magnussen) in view of Nabavi (WO 2016058105 A1) and in further view of Hagene et al. (US 20060044562 A1, hereinafter Hagene). 
Regarding claim 5, modified Magnussen teaches the apparatus according to claim 1.
Modified Magnussen does not disclose:
Wherein the tool arrangement has a power meter, which is arranged in the housing to monitor a function of the optical tool, and wherein a deviation of an actual value of the optical tool from a target value is measured by the power meter.
However, Hagene discloses, in the related field of optical instruments enclosed in gas compartments, a power sensor attached to the housing that can monitor the function of the optical tool (Para. 0151, lines 7-9, “An optical laser power sensor can be connected so as to check the output of the laser diode.”, where the sensor can be connected at or in vital parts or locations within the gas monitor and acts like a meter in that it obtains values pertaining to the output of the optical device) and provide diagnosis and testing on the status of the tool (Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”, where diagnoses includes comparing the values of the optical device with known values for normal operation, which will result in a deviation being analyzed). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing in modified Magnussen with the power sensor as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a sensor capable of diagnosing and testing the system components during power up and during normal operation so that a user would be able to know if there were problems with the optical devices as stated by Hagene, Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”.
Regarding claim 6, modified Magnussen teaches the apparatus according to claim 5.
Modified Magnussen does not disclose:
Wherein the power meter has a control unit for performing evaluations and for obtaining instructions for use of the optical tool.
However, Hagene discloses, a control unit attached to the power sensor (Para. 0114, lines 4-7, “…This reference detector could be used to generate a reference signal representing e.g. the laser output power. Typically this reference signal would be coupled back to the control unit 3000…”) that is able to receive input information (Para. 0148, lines 2-3, “…an input device connected to the control unit 3000…”) and perform evaluations (Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”, where the diagnosis and testing would be sent as signals to the control unit 3000). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the power sensor in modified Magnussen with the addition of a control unit as taught by Hagene.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of user influence on the system as an input device would allow the user to better monitor and adjust the optical device as stated by Hagene, Para. 0148, lines 2-3, “…an input device connected to the control unit 3000…”, where an example of an input device would be a keyboard, which would improve user control over the system.
Regarding claim 10, modified Magnussen teaches the apparatus according to claim 7.
Modified Magnussen does not disclose:
Wherein a power measurement of the optical tool is performed by a power meter before a reactivation of the optical tool.
However, Hagene discloses, in the similar field of optical devices in chambers containing gas, a sensor with the ability to measurement power in the optical device (Para. 0151, lines 7-9, 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to test and diagnose the system components during power up and during normal operation, as stated by Hagene, Para. 0151, lines 2-3, “…diagnose and test the various system components at power up and during normal operation…”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kopinga (EP 3308803 A1) discloses a similar fluid tube that brings in pressurized gas for cleaning purposes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.


/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
01/28/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761